DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Birchfield on 12/15/2021.
The application has been amended as follows: 
Claim 15, lines 6-7, delete “wherein the spur gear comprises a key that is inserted into the lever arm such that the spur gear and the lever arm move together.” and insert --wherein:
an end of the worm gear is recessed from an outer surface of the first object when the first object is not latched to the second object, thereby providing a visual indication that the first object is not latched to the second object; and
the end of the worm gear is flush with the outer surface of the first object when the first object is latched to the second object, thereby providing a visual indication that the first object is latched to the second object.--
 Claim 20, line 2, insert --and-- after “mounting panel;”
Claim 20, line 3, delete “panel;” and insert --panel.--
Claim 20, delete lines 4-7 “an end of the worm gear is recessed from an outer surface of the first object when the first object is not latched to the second object; and

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the system, apparatus, and method for latching objects as claimed in independent claims 1, 8, and 15.
Regarding claims 1, 8, and 15, the prior art of record, including the combination of Nelson et al. (US 20050200137) and Young et al. (US 20130112843), discloses a system, apparatus, and method for latching objects relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claims 1 and 15, the prior art fails to teach a system or method for latching objects wherein an end of the worm gear is recessed from an outer surface of the first object when the first object is not latched to the second object, thereby providing a visual indication that the first object is not latched to the second object; and the end of the worm gear is flush with the outer surface of the first object when the first object is latched to the second object, thereby providing a visual indication that the first object is latched to the second object. Regarding claim 15, the prior art fails to teach an apparatus for latching objects wherein an end of the worm gear is recessed from an outer surface of the mounting panel when the mounting panel is not latched to the access panel; and the end of the worm gear is flush with the outer surface of the mounting panel when the mounting panel is latched to the access panel. One of ordinary skill in the art would not find it obvious to modify the system, apparatus, and method for latching objects of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the system, apparatus, and method for latching objects of claims 1, 8, and 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675